Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowance

1.	Claims 1-14 are allowed.

Regarding claims 1 and 11.

The closest art of record singly or in combination fails to teach or suggest the limitations  “anode of the OLED (See Fig 3, Applicant’s disclosure)  is coupled to the power supply voltage line (ELVDD ), and a cathode of the OLED is coupled to the common voltage line (ELVSS, Fig. 3, [0032]) ; and a voltage supply circuit (voltage supply circuit, [0033]), coupled to the common voltage line and the power supply voltage line ([0032-0033]), wherein the voltage supply circuit supplies a common voltage to the common voltage line during a normal operation period (see [0034]), and the voltage supply circuit supplies a reverse bias voltage higher than the common voltage to the common voltage line and supplies a voltage lower than the reverse bias voltage to the power supply voltage line during a recovery period to reversely bias the OLED, wherein the recovery period is arranged at least one of a power-on initializing period and a power-off processing period of the display apparatus, see Fig. 3-4 and [0032-0035]” with all other limitations as recited to claims 1 and 11.
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692